DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A (Fig.1) in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that species A-E have no serious burden.  This is not found persuasive because each species contains different functionalities and structures (also discussed on pages 1-2 of Restriction Requirement mailed on 4/12/22) which requires conducting different field of search and different key terms to be used. 
In addition, Claims 13-14 and 19-20 are directed to the non-elected species C (Fig.3 and also see paragraph [0030]-[0031] of applicant’s specification). Therefore, claims 13-14 and 19-20 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a signal processing system” in claims 1 and 15, “a switch for opening and closing the shutter“ in claim 6, “the focus button” in claims 7 and 8 (not clearly shown in the drawings that the button is multifunctional), and “sterile sleeve” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ”410” in paragraph [0032] and “510” in paragraph [0034] are not shown in any drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“signal processing system” in claims 1 and 15.
“automatic focus device” in claim 5 as described in paragraph [0047] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 15, claims recite “a signal processing system”. However, the disclosure contains insufficient structure regarding this claim limitation as to enable one skilled in the pertinent art to make and use. In addition, the specification merely discloses “the camera can also include a receiver and processing unit” in paragraph [0044] of applicant’s application, and does not disclose/specify any explanation of what this signal processing system is, and missing any steps/algorithms/functionalities to accomplish the signal processing system converting of an electrical signal. 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a signal processing system” in Claims 1 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure/specification does not include any structure that performs the function in the claim  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 3, recites “a camera lens positioned near the distal end of the body that generates an electrical signal”. Normally, lenses are made of glass or plastic that are electrically non-conductive, and it is unclear how it is possible for a lens to create or generate an electrical signal. Appropriate correction/explanation required.
The term “near” in Claim 1, line 3 and Claim 15, line 5, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1, in lines 7-8, recites “a signal processing system that converts the electrical signal of the camera lens to a wireless signal and wirelessly transmits the signal”. It is unclear what this system processing system is representing, and how the electrical signal of the camera lens is converted to a wireless signal (See also above 112(a) rejection regarding “a system processing system”) and transmit the signal wirelessly. What is included in this system for being capable of providing conversion, and wireless transmission? Appropriate correction/explanation required.
The term “size and shape” in Claim 1, line 10, is a relative term which renders the claim indefinite. The term “size and shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 states “the camera is configured to be of a size and shape that allows the camera to be used in orthopedic procedures”. Any devices/cameras used in orthopedic procedures are required to have a correct/appropriate size and shape to be used for the procedure, thus not to produce any errors or minimally disrupt to the patient. The claim renders the limitation indefinite since it is not clear what size and shape is defined to be an appropriate size and shape for being used in orthopedic procedure.  In addition, it is unclear, for limitation “configured to be of size and shape”, if this size and shape is for the camera, or any specific parts of the camera (such as a distal end, shaft, sleeve, etc)?. Appropriate correction/explanation required.
Claim 4 recites the limitation " changing the focus location" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/explanation required.
Claim 5 recites the limitation "automatically focuses on the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/explanation required.
Claim 7 recites “the focus button acts to stop and start the video” and it is unclear how the focus button itself acts to start/stop the video. Examiner is treating this claim as pushing the button down will stop and start the video or take a still frame picture (also in paragraph [0047] of the applicant’s specification). Appropriate correction/explanation required.
Claim 8 recites “the focus button acts to take still images” and it is unclear for the same reason stated above for Claim 7. Appropriate correction/explanation required.
Claim 10 recites the limitation "the camera body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/explanation required.
Claim 12 recites “a sterile sleeve that does not interfere with the camera”. The claim renders this limitation indefinite because the sleeve is a part of the camera, and it is not sure how the sleeve does not interfere with the camera. What is it mean by not interfering? Is this mean the sleeve does not covers/block the lens, or something else? Appropriate correction/explanation required.
Claim 15, in lines 7-8, recites “a signal processing system that converts the electrical signal of the camera lens to a wireless signal and wirelessly transmits the signal”. It is unclear as for the same reason stated above for Claim 1. Appropriate correction/explanation required.
Claim 15 recites “activating the camera to capture still or video images”, and it is unclear what is activating the camera. It is not sure if the power supply is supplied to the camera causing automatic activation of the camera, or if there is an additional button/switch/activator to be used to activate the camera. Appropriate correction/explanation required.
Claim 16 recites the limitation " the surgical procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/explanation required.
Claim 17 recites “capturing the wireless signal and converting the wireless signal to a video image”, and it is unclear what is capturing the wireless signal and converting the signal. What element (for ex: camera, antenna, lens, a signal processing system, or something else) is capturing the signal and converting? Appropriate correction/explanation required.
Claim 18 recites “displaying the video image”, and it is unclear if the displaying the image present on an external device (a monitor, wireless equipment, a display equipped medical device, or something else). Appropriate correction/explanation required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694).
Regarding Claim 1, Kienzle et al. disclose a camera for use in orthopedic procedures ([0005] such as the treatment of an orthopedic joint, visualization of the target internal tissues) comprising: a body with a proximal end and a distal end (Figs.2A-C, proximal end 1106 and a distal end 1108);
a camera lens positioned near the distal end of the body that generates an electrical signal (Fig.3A, [0139] the distal end of the visualization element may comprise a distal lens 1136 configured to facilitate the imaging of an internal tissue site);
the proximal end of the body (Figs.2A-C, proximal end 1106) being configured as a handle for the user (Figs.2A-C, [0112] handpiece 1104); 
controls to operate the camera (Figs.2A-C, [0114] handpiece may comprise an image capture control such as a button 1116 configured to capture a desired image), including a power switch to activate the camera (Figs.2A-C, [0114]-[0115] the control/button 1116 may selectively activate the acquisition of an image and/or video); 
a signal processing system that converts the electrical signal of the camera lens to a wireless signal and wirelessly transmits the signal ([0079]-[0080] interface circuit that includes a transceiver having one or more of a transmitter and/or a receiver for respectively transmitting and receiving video image, still image and potentially other signals with the associated monitor within the medical suite over a wireless network); 
wherein the camera is configured to be of a size and shape that allows the camera to be used in orthopedic procedures ([0005] such as the treatment of an orthopedic joint, often requires visualization of the target internal tissues; [0068]-[0069] smaller sized visualization; Note: limitation is very broadly written. Namely, any devices/apparatuses for orthopedic procedures having cameras should have a size and a shape that is capable of being used for the procedure. See also 112(b) rejection above).
However, Kienzle et al. do not teach a power supply, located in the camera body, to provide power to the camera.
Schultz et al. teach a power supply, located in the camera body, to provide power to the camera (Fig.1D, the device additionally contains a battery 195).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kienzle et al. to have a power supply, located in the camera body, to provide power to the camera as taught by Schultz et al. in order to provide power to the device ([0127] of Schultz et al.). The modified device of Kienzle et al. in view of Schultz et al. will hereinafter be referred to as the modified device of Kienzle et al. and Schultz et al.
Regarding Claim 2, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, and Kienzle et al. teach wherein the camera captures and transmits video data ([0115] control 1116 may be configured to selectively start video recording, stop video recording, and/or capture a still image either during video recording or while video recording is off).
Regarding Claim 3, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, and Kienzle et al. teach wherein the camera captures and transmits still images ([0115] control 1116 may be configured to selectively start video recording, stop video recording, and/or capture a still image either during video recording or while video recording is off).
Regarding Claim 9, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, and Kienzle et al. teach further comprising an antenna ([0078]-[0079] transceiver chips and associated circuitry may be located within the hand piece housing of the visualization device 4).
Regarding Claim 11, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 9, and Kienzle et al. teach wherein the antenna is located within the camera body ([0078]-[0079] transceiver chips and associated circuitry may be located within the hand piece housing of the visualization device 4).
Regarding Claim 15, Kienzle et al. disclose a method for capturing images of an orthopedic surgical site ([0005] such as the treatment of an orthopedic joint, visualization of the target internal tissues) comprising: performing at least part of an orthopedic procedure at a surgical site ([0005] such as the treatment of an orthopedic joint, visualization of the target internal tissues);
inserting the distal end of a camera into the surgical site (Figs.2A-C, proximal end 1106 and a distal end 1108; [0030] inserting the tissue visualization device into a tissue site and collecting an image), 
the camera comprising; a body with a proximal end (Figs.2A-C, proximal end 1106) and a distal end (Figs.2A-C, [0112] handpiece 1104); 
a camera lens positioned near the distal end of the body that captures a light signal and converts it to an electrical signal (Figs.2A-C, [0086] visualization sensors of interest include a photosensitive component, e.g., array of photosensitive elements that convert light into electrons); 
a signal processing system that converts the electrical signal of the camera lens to a wireless signal and wirelessly transmits the wireless signal ([0079]-[0080] interface circuit that includes a transceiver having one or more of a transmitter and/or a receiver for respectively transmitting and receiving video image, still image and potentially other signals with the associated monitor within the medical suite over a wireless network); 
and activating the camera to capture still or video images ([0116] the control 1116 may selectively activate the acquisition of an image and/or video. The control 1116 may thus be configured to selectively start video recording, stop video recording, and/or capture a still image either during video recording or while video recording is off).
However, Kienzle et al. do not teach a power supply, located in the camera body, to provide power to the camera.
Schultz et al. teach a power supply, located in the camera body, to provide power to the camera (Fig.1D, the device additionally contains a battery 195).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kienzle et al. to have a power supply, located in the camera body, to provide power to the camera as taught by Schultz et al. in order to provider power to the device ([0127] of Schultz et al.). The modified device of Kienzle et al. in view of Schultz et al. will hereinafter be referred to as the modified device of Kienzle et al. and Schultz et al.
Regarding Claim 16, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 15, and Schultz et al. teach wherein the surgical procedure is a spinal fusion procedure ([0165] specific procedures of interest include, but are not limited to, spinal fusion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kienzle et al. to have wherein the surgical procedure is a spinal fusion procedure as taught by Schultz et al. in order to provide visualization device during spinal fusion procedure ([0165] of Schultz et al.).
Regarding Claim 17, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 15, and Kienzle et al. teach capturing the wireless signal and converting the wireless signal to a video image ([0016] video and/or image data may be transmitted by the cable or wireless connection).
Regarding Claim 18, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 17, and Kienzle et al. teach displaying the video image ([0075]-[0076] a display such as a screen 19 for displaying still images and/or video).
Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694) and further in view of Knollman et al. (US 20220053995).
Regarding Claim 4, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, but do not teach teach a focus button for changing the focus location of the lens.
Knollman et al. teach a focus button for changing the focus location of the lens (Fig.1A, [0031] the one or more controls may be configured to adjust at least one of a brightness, a zoom, a focus or a contrast of one or more images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kienzle et al. and Schultz et al. to have a focus button for changing the focus location of the lens as taught by Knollman et al. in order to provide a user to adjust views according to user’s preference during use of the device ([0031] of Knollman et al.).The modified device of Kienzle et al. in view of Schultz et al. and further in view of Knollman et al. will hereinafter be referred to as the modified device of Kienzle et al., Schultz et al. and Knollman et al.
Regarding Claim 7, the modified device of Kienzle et al., Schultz et al. and Knollman et al. teach the claimed invention as discussed above concerning claim 4, and Knollman et al. teach wherein the focus button acts to stop and start the video (Fig.1A, [0036] one or more controls 122 also may be configured to switch an image mode, or the one or more electronic devices between a still image mode whereby a still image is recorded and a video image mode whereby a video stream is recorded).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kienzle et al. and Schultz et al. to have wherein the focus button acts to stop and start the video as taught by Knollman et al. in order to provide allowing a user to create a still image from a video stream being displayed on the display ([0036] of Knollman et al.).
Regarding Claim 8, the modified device of Kienzle et al., Schultz et al. and Knollman et al. teach the claimed invention as discussed above concerning claim 4, and Knollman et al. teach wherein the focus button acts to take still images (Fig.1A, [0036] one or more controls 122 also may be configured to switch an image mode, or the one or more electronic devices between a still image mode whereby a still image is recorded and a video image mode whereby a video stream is recorded).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kienzle et al. and Schultz et al. to have wherein the focus button acts to take still images as taught by Knollman et al. in order to provide allowing a user to create a still image from a video stream being displayed on the display ([0036] of Knollman et al.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694) and in further in view of Hackel et al. (US 20110234781).
Regarding Claim 5, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, but do not teach an automatic focus device that automatically focuses on the image that is captured by the lens.
Hackel et al. teach an automatic focus device that automatically focuses on the image that is captured by the lens ([0011] the focusing unit activated automatically; [0029] input elements 7 and 8, with the aid of which the camera 1 can be operated, for controlling the diaphragm and also the focus).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kienzle et al. and Schultz et al. to have an automatic focus device that automatically focuses on the image that is captured by the lens as taught by Hackel et al. in order to provide focus adjusting ([0011]-[0013] of Hackel et al.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694) and in further in view of Maruyama et al. (US 20180199795).
Regarding Claim 6, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, but do not teach a shutter that covers the lens and a switch for opening and closing the shutter.
Maruyama et al. teach a shutter that covers the lens and a switch for opening and closing the shutter ([0082] Upon pressing the shutter button lifts the mirror 611, so that the light having passed through the lens 621 is incident on the imaging element 614).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified device of Kienzle et al. and Schultz et al. to have a shutter that covers the lens and a switch for opening and closing the shutter as taught by Maruyama et al. in order to provide a user sees an image having passed through the imaging lens in the finder ([0082] of Maruyama et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694) and further in view of Cook (US 20190335987).
Regarding Claim 10, the modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 9, but do not teach wherein the antenna is located on the camera body.
Cook teaches wherein the antenna is located on the camera body ([0019] the wireless transmission device 84 may be removably connected to the electronics port 80 formed on the transmission connector 54 on the handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified device of Kienzle et al. and Schultz et al. to have wherein the antenna is located on the camera body as taught by Cook in order to provide wirelessly transmitting images from imaging device to an imaging display ([0019] of Cook).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 20190321077) in view of Schultz et al. (US 20110009694) and further in view of Levy et al. (US 20220192471).
Regarding Claim 12, modified device of Kienzle et al. and Schultz et al. teach the claimed invention as discussed above concerning claim 1, but do not teach a sterile sleeve that does not interfere with the camera. 
Levy et al. teach a sterile sleeve that does not interfere with the camera ([0003] including a sterile sleeve wrapped on the elongated shaft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified device of Kienzle et al. and Schultz et al. to have a sterile sleeve that does not interfere with the camera as taught by Levy et al. in order to provide obviating the necessity of sterilizing the handle following each usage of the endoscope ([0003] of Levy et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180338675 A1		Eggli; Armin et al.
US 11172825 B1		Ayanruoh; Stephen T.
US 20140221749 A1		Grant; Kevin L. et al.
US 20210321864 A1		Bloembergen; Steven et al.
US 5745165 A			Atsuta; Hiroshi et al.
US 20190029497 A1		Mirza A et al.
Eggli et al. (US 20180338675) disclose an intubation instrument comprising a control interface as a multifunctional button which can activate a single image capture or video recording (i.e., capturing a series of images). The single image capture and video recording includes the process of saving the single image or video into storage.  (See figures and [0044]).
Ayanrugh (US 11172825) discloses a multipurpose medical diagnostic instrument including a plurality of buttons 7 for selecting various icons, actions, and menu settings shown on the display screen 4, and for activating the electronic components. The plurality of buttons 7 may be positioned directly on the housing or on a multifunctional directional pad 10. The user inserts the disposable tip over or to the speculum and into the ear or near the eye, adjusts the focus of the lens, and the lighting, if needed, then views the image on the display screen. Images or video can also be captured for later viewing by using one or more of the plurality of buttons 7.  (See figures and summary).
Grant et al. (US 20140221749) disclose an endoscope has a pannable camera at the distal end of its insertion shaft.  A user may double tap the button 90, hold down the button 90, etc. to cause the endoscope 10 to start recording video. To stop recording video, a user may double tap the button 90, hold down the button 90, etc. In some embodiments, a user may only be required to depress the button 90 to stop recording video. In some embodiments, a single depression of the button 90 by a user while the endoscope 10 is recording video may cause a still image to be recorded without the need to pause video recording.  (See figures and [0123]).
Bloembergen et al. (US 20210321864) disclose a device having a camera 218 captures images of a tooth or teeth illuminated by one or more lights 208. Images from camera 218 can be transmitted by cord 220, or optionally Bluetooth, Wi-Fi or other wireless signal, to computer 220. Various buttons 222 or other devices such as switches or touch capacitive sensors are available to allow a person to operate lights 208 and camera 218. Optionally, camera 218 can be located anywhere in body 200 but receive emitted light through a mirror, tube, fiber optic cable or other light conveying device. Camera 218 may also have a magnifying and/or focusing lens or lenses (See figures and [0034]).
Atsuta et al. (US 5745165) disclose a compact and light-weight video scope camera offering easy magnification changing operations. The scope is applicable to various video scope cameras for diagnosis and/or treatment in dentistry and orthopedics.  (See figures and abstract).
Mirza (US 20190029497) disclose a reusable wireless endoscopic viewing device, comprising a durable housing having a proximal end and a distal end, a circuit board having a processor, a transmitter for wirelessly communicating with at least one external receiver, and a power source, where the circuit board, transmitter, and power source are enclosed within the housing, where the wires connected at their proximal ends to the circuit boards extend out through a distal opening in the housing, connecting at their distal ends to a camera or a light source and a disposable cannula having an open proximal end and a closed distal end.  (See figures and summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                            
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795